



Exhibit 10.2
FIRST AMENDMENT TO THE
PROTHENA CORPORATION PLC
2020 EMPLOYMENT INDUCEMENT INCENTIVE PLAN


This First Amendment (this “First Amendment”) to the Prothena Corporation plc
2020 Employment Inducement Incentive Plan (“2020 EIIP”), was made and adopted by
the Board of Directors (“Board”) of Prothena Corporation plc, a public limited
company organized under the laws of Ireland (the “Company”), on April 1, 2020
(the “Amendment Date”).


RECITALS


WHEREAS, the Company maintains the 2020 EIIP; and


WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders to amend the 2020 EIIP to increase the number of ordinary shares
authorized for issuance under the 2020 EIIP.


NOW, THEREFORE, BE IT RESOLVED, that the 2020 EIIP is hereby amended as follows,
effective as of the Amendment Date:


AMENDMENT


1.Section 2.28 of the 2020 EIIP is hereby amended and restated in its entirety
as follows:


“2.28 “Overall Share Limit” means 360,000 Shares.”


1.This First Amendment shall be and hereby is incorporated into and forms a part
of the 2020 EIIP, and except as expressly provided herein, all terms and
conditions of the 2020 EIIP shall remain in full force and effect.

